DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.





Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 22, 2021 (5) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 42-50 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Parmanto et al. (US 2013/0246084 A1).
As to claim 42, Parmanto discloses a non-transitory computer-readable storage medium including computer- readable instruction code for performing a method of annotating video segments received from a telepresence device [Paragraph 0128], the method comprising: 
receiving streaming video from the telepresence device, the streaming video including images of a patient [Paragraph 0040]; 
displaying the streaming video to a user [“The innovation is a secure integrated system that can combine high-quality videoconferencing with access to electronic health records and other key tools in TH such as stimuli presentation and patient response.” Paragraph 0029]; 
receiving an annotation from the user, the annotation relating to the condition of the patient in at least one of the images of the patient [“The annotation can be dynamically adjusted to the clinical protocol or the type of TH services. For example, for mental health application the annotation can contain basic emotions of the patient.” Paragraph 0038];
storing the received annotation and an identification of the user in association with the video [Paragraph 0098]; and 
displaying the annotation and the identification of the user when replaying the stored video [Paragraph 0107]. 

As to claim 43, Parmanto discloses the non-transitory computer-readable storage medium of claim 42, wherein the method further comprises receiving an indication of a desired time span from the user [Paragraph 0073]. 

As to claim 44, Parmanto discloses the non-transitory computer-readable storage medium of claim 43, wherein receiving an indication of a desired time span comprises: receiving a user indicated start time [Paragraph 0073]; and 
automatically selecting an end time based on a default time span length [Paragraph 0073].  
As to claim 45, Parmanto discloses the non-transitory computer-readable storage medium of claim 43, wherein the method further comprises: receiving a drawn object to be overlaid on at least one of the images of the patient [Paragraph 0049]; and 
3displaying the drawn object overlaid on the at least one images of the patient when replaying the stored video [Paragraph 0049]. 

As to claim 46, Parmanto discloses the non-transitory computer-readable storage medium of claim 43, wherein the method further comprises displaying an interactive indication in a location corresponding to the desired time span, wherein the user may access the received annotation using the interactive indication [Paragraph 0038]. 

As to claim 47, Parmanto discloses the non-transitory computer-readable storage medium of claim 42, wherein the annotation is received from the user while the streaming video is being received from the telepresence device [Paragraph 0049].  

As to claim 48, Parmanto discloses the non-transitory computer-readable storage medium of claim 42, wherein the method further comprises: receiving a second annotation from a second user [Paragraph 0038]; and 
stored the second annotation and identification of the second user in association with the video [Paragraph 0098].  

As to claim 49, Parmanto discloses the non-transitory computer-readable storage medium of claim 42, wherein the method further comprises storing a title in association with the annotation, the title including text received from the user [Paragraph 0098]. 

As to claim 50, Parmanto discloses the non-transitory computer-readable storage medium of claim 42, wherein the method further comprises storing a note in association with the annotation, the note including text received from the user [Paragraph 0098].
















Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 42-50 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,924,708 B2. This is a statutory double patenting rejection.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 9, 2022